Citation Nr: 1220601	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-30 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to July 29, 2003, for an award of a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from October 1978 to February 1979. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an effective date prior to July 29, 2003 for an award of TDIU.  


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to TDIU was granted in a February 2004 rating decision with an effective date of July 29, 2003; that rating decision was not timely appealed, and became final.  

2.  On October 15, 2007, and no earlier, the Veteran filed a claim for an effective date prior to July 29, 2003 for TDIU. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 29, 2003 for an award of TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The Veteran argues that she is entitled to an effective date prior to July 29, 2003, for TDIU.  She argues that the correct date should be May 4, 2002, because this was the last day of her employment at the Postal Service.  

As of an RO rating decision, dated in June 2003, service connection was in effect for an adjustment disorder with depressed mood, chronic Bartholin's abscess/cysts, and residuals of a right shoulder injury.  The Veteran's combined rating was 60 percent.  

On August 11, 2003, the Veteran filed a claim for TDIU (VA Form 21-8940).  Together with her claim, she submitted a statement in which she asserted that she was no longer employed by the postal service due to psychiatric symptoms.  She also submitted a letter from J.R.M., Ph.D., dated July 29, 2003, in which Dr. J.R.M. essentially stated that the Veteran was not capable of functioning in a routine work setting due to psychiatric symptoms.  

In February 2004, the RO granted TDIU, with an effective date of July 29, 2003.  

In October 2004, the Veteran filed a notice of disagreement as to the issue of entitlement to an earlier effective date for TDIU prior to July 29, 2003.  In June 2005, the RO issued a statement of the case on that issue.  However, a timely appeal was not received, and the RO's February 2004 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  

In July 2006, the RO notified the Veteran that it proposed to discontinue her TDIU because she had failed to submit a VA Form 21-4140 ("Employment Questionnaire").  

In August 2006, the Veteran submitted the requested VA Form 21-4140, along with a decision of the Social Security Administration (SSA) which showed that the SSA determined that she was disabled as of September 11, 2001.  

In October 2006, the RO issued a decision continuing her TDIU, stating that the required VA Form 21-4140 had been received, and that she remained unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  This decision was forwarded under a cover letter, dated November 18, 2006.  

On October 15, 2007, the Veteran filed a claim for an effective date prior to July 29, 2003 for TDIU.  She submitted a statement from her former employer indicating that she last worked on May 4, 2002.  

In January 2008, the RO denied the Veteran's claim for an effective date for TDIU prior to July 29, 2003.  The Veteran has appealed.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2011); Harper v. Brown, 10 Vet. App. 125 (1997). 

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(q)(ii), (r) (2011).  

The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  Sears  v. Principi, 16 Vet. App. 244 (2002).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).   

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed. 

The Board finds that the claim must be dismissed.  The Veteran failed to file a timely appeal of the RO's February 2004 rating decision, which granted TDIU, and assigned an effective date of July 29, 2003.  Since the Veteran did not file a timely appeal as to the February 2004 RO decision, it became final and is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A, 7105; Rudd.  CUE in the February 2004 rating decision has not been alleged, and that rating decision is a legal bar to an effective date prior to the date assigned therein. 

The Veteran's claim for an earlier effective date for TDIU, received in October 2007, is essentially a claim for retroactive benefits.  See 38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  However, the Court has held that there is no such thing as a "freestanding" earlier effective date claim which can be raised at any time.  Rudd, 20 Vet. App. at 299.  To the extent that the RO continued the Veteran's TDIU in October 2006, this does not affect the finality of the February 2004 rating decision, it may not be considered a "new" award of benefits, and it is not a basis for circumventing Rudd.  Accordingly, the claim must be dismissed. 

The only way the Veteran could attempt to overcome the finality of the RO's February 2004 rating decision in an attempt to gain an earlier effective date is to request a revision of the February 2004 rating decision based on CUE.  See Leonard, 405 F.3d at 1337; Rudd; see also 38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  However, neither the Veteran nor her representative has asserted that the February 2004 rating decision contained CUE.  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This has not been done.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2010); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17   (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).  Given the foregoing, there is no basis for the assignment of an effective date for the grant of TDIU prior to July 29, 2003.  

The Court has held that where the law not the evidence is dispositive, the Board should deny an appeal because of an absence of a legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). The Veteran has failed to allege facts which meet the criteria in the law or regulations, and her claim must be dismissed. 


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In this case, in November 2007, the Veteran was provided with VCAA notice in association with her application to reopen her claim for an effective date prior to July 29, 2003 for TDIU.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  A veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium); VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004); see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

In this case, the Veteran does not assert, and there is no evidence to show, that she perfected her appeal as to the RO's final February 2004 rating decision, and there is no dispute as to the underlying facts.  In such a case, there is no additional information or evidence that could be obtained to substantiate the claim.  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

The claim of entitlement to an effective date prior to July 29, 2003 for an award of TDIU is dismissed.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


